 In theMatter of ED Roos COMPANYOF FORESTPARKandFURNITUREAND BEDDINGWORKERS' UNION, LOCAL 18-B., C. I. O.Case No. R-5882.-Decided September 6, 1941Mr. A. D. Gorrell,of Chicago, Ill., for the Company.Mr. Nicholas Blattner,of Chicago, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Furniture and BeddingWorkers' Union,Local 18-B., C.I.0., herein called the Union,alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Ed Roos Company of Forest Park, Forest Park,Illinois,herein called the Company,the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before George S.Freudenthal,Jr., Trial Examiner.Said hearing was held atChicago,Illinois, on August 24,1943.The Company and the Union appeared,participated,and were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYEd Roos Company of Forest Park is an Illinois corporation withits principal place of business at Forest Park, Illinois, where it isengaged in the manufacture of furniture and wooden items for theUnited States Army.During the 12-month period ending July 1,1943, the Company purchased raw materials valued at about $350,000,approximately 75 percent of which was shipped to it from pointsoutside the State of Illinois.During the same period the Company52 N. L. R. B., No. 76.479 480DECISIONSOF NATIONALLABOR RELATIONS BOARDshipped manufactured products valued in excess of $1,000,000 to pointsoutside the State of Illinois.The Company admits, for the purposeof this proceeding, that it is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDFurniture and Bedding Workers' Union, Local 18-B., is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn July 14, 1943, the Union requested the Company to recognizeit as the exclusive collective bargaining representative of the Com-pany's employees.The Company refused this request.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITWe find, in agreement with a stipulation of the parties, that allproduction and maintenance employees of the Company, excludingoffice employees and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsIThe Regional Director reported that the Union presented 82 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of July 24, 1943.There are approximately 210 employees in the appropi lateunit. ED ROOS COMPANY OF FOREST PARK481Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDmEcTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ed Roos Companyof Forest Park, Forest Park, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section 1V, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Furniture and BeddingWorkers' Union, Local 18-B., C. I. 0., for the purposes of collectivebargaining.CHAIRMANMrraas took no part in the consideration of the aboveDecision and Direction of Election.6